El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
La cuestión a resolver es si son anotables la solicitud para prorrogar un aviso de pleito pendiente (lis pendens) y la contestación a una demanda de intervención. Fallamos que es anotable la primera, mas no la segunda.
Los recurrentes, señores Cruz La Corte y Durán, demandaron el 30 de marzo de 1971 a los esposos Cartagena Córdova para obtener el traspaso de determinado inmueble conforme a un contrato de opción de compra. El 15 de febrero de 1974 fue anotado en el Registro de la Propiedad el correspondiente aviso de litispendencia.
El 3 de agosto de 1978 los esposos Deyá Meléndez radicaron una solicitud de intervención en la cual alegan que adquirieron de los esposos Cartagena Córdova el inmueble en disputa por escritura no inscrita de 28 de julio de 1972. Los recurrentes contestaron que los esposos Deyá Meléndez no son terceros de buena fe. Solicitaron además la prórroga de lis pendens por cuatro años adicionales o hasta la terminación del pleito.
Presentada la contestación al Registro, el Registrador se negó a efectuar las anotaciones requeridas. Su Nota de Suspensión expresa:
“Suspendida la anotación de este documento luego de haberse notificado el 21 de febrero de 1979, por no ser acto registrable. Al margen de la inscripción 3ra se halla anotada la acción judicial instada por el demandante con todos los efectos jurídicos que tal acto conlleva. Sí se podrá hacer constar la resolución judicial prorrogando la anotación pero no la solicitud hecha en tal sentido.”
Los avisos de pleito pendiente y las anotaciones preventivas del género que nos ocupa tienen un historial interesante en *356Puerto Rico que arroja luz sobre el asunto a decidir. Antes de 1904 contábamos únicamente con el concepto de la anotación preventiva de nuestra Ley Hipotecaria de 1893.(1) El Art. 42 de esta Ley, 30 L.P.R.A. sec. 91, dispone en parte:
“Podrán pedir anotación preventiva de sus respectivos derechos en el Registro Público correspondiente:
Io El que demandare en juicio la propiedad de bienes inmuebles o la constitución, declaración, modificación o extinción de cualquier derecho real. . . .”
En 1904 adoptamos el Código de Enjuiciamiento Civil de Idaho, basado en el de California de 1872 y descendientes ambos, al menos en lo que respecta a la disposición que a continuación examinamos, de un estatuto de Nueva York. El Art. 91 del Código, 32 L.P.R.A. see. 455, proveía:
“En una acción que afecte al título o al derecho de posesión de propiedad inmueble, el demandante al tiempo de presentar la demanda y el demandado al tiempo de formular su contestación, cuando en dicha contestación se solicite un remedio a su favor, o en cualquier tiempo después, pueden presentar para su anotación al registrador del distrito en que esté situada la propiedad o alguna parte de la misma, un aviso de estar pendiente la acción, que contenga los nombres de las partes, el objeto de la acción o defensa y una descripción de la propiedad afectada por dicha acción... .”(2)
Este artículo introdujo en Puerto Rico la institución angloamericana del lis pendens,(3) la cual persigue fines análogos a los de la anotación preventiva del derecho civil. *357Ocurrieron lapsos en el proceso de su adopción. No aprobamos los mecanismos necesarios para reglamentar el aviso de pleito pendiente, situación que sorteamos en Hernández v. Registrador, 67 D.P.R. 452, 458 (1947). Lo que es más grave, olvidamos que la figura del lis pendens en California y Idaho se rige en parte por estatuto y en parte por preceptos del derecho común angloamericano. MacDermont v. Hayes, 170 P. 616, (Cal. 1917). Únicamente nos apropiamos de la primera parte.(4) Ya que las normas del derecho común angloamericano no se aplican en Puerto Rico en ausencia de ley, Romeu v. Todd, 206 U.S. 358 (1906), vivimos desde 1904 una versión trunca del lis pendens.
Aun así, la nueva institución fue de utilidad, pues ofreció una alternativa sencilla a los demandantes y a los reconvinientes en casos apropiados para avisar a terceros de sus reclamaciones respecto a determinados inmuebles. Vistas las numerosas diferencias entre el aviso de pleito pendiente a que alude el Art. 91 de nuestro Código de Enjuiciamiento Civil y la anotación preventiva a que se refiere el primer apartado del Art. 42 de nuestra Ley Hipotecaria, retuvimos ambas instituciones.(5) La figura empleada en el caso de autos fue nuestra versión del lis pendens.
Para 1923 advertimos una deficiencia importante de estas instituciones. Tanto las anotaciones preventivas como las de aviso de pleito pendiente eran cancelables al terminar el pleito, pero a menudo no se cancelaban y se eternizaban en los Registros, junto a otros gravámenes. Según relata uno de los autores del anteproyecto de ley que pronto corregiría el problema, esta situación dificultaba el comienzo de las operaciones en Puerto Rico del Federal Land Bank of Baltimore, J. Sabater, Práctica Civil, T. II, Tip. Yauco, s.f., *358pág. 634 y ss. Ello causó, según Sabater, la adición de un nuevo artículo, el 388-A, a la Ley Hipotecaria, mediante la Ley Núm. 12 de 29 de agosto de 1923,30 L.P.R. A. see. 703. El referido artículo decreta:
“Los registradores de la propiedad, a instancia de parte, autenticada ante notario procederán a cancelar en el respectivo registro:
(b) Las anotaciones de embargo, prohibiciones de enajenar, anotaciones de demandas y cualesquiera otras hechas en virtud de mandamiento judicial que tengan más de cuatro (4) años de anotadas, si no hubieren sido prorrogadas por orden de la corte en que pendieren los casos, por justa causa.”
El texto de la nueva ley parecía aplicar en la parte pertinente, tan solo a la anotación preventiva. En Aguilar v. Registrador, 57 D.P.R. 610 (1940), aclaramos su alcance y lo extendimos al aviso de cuestión litigiosa. En Hernández v. Registrador, 67 D.P.R. 461, 462 (1947), resolvimos que el lis pendens retenía su eficacia, aunque transcurriesen los cuatro años que especificaba esta enmienda a la Ley Hipotecaria, hasta que se solicitase su cancelación. A instancia de parte, el Registrador tiene que cancelar el aviso por extinción del derecho anotado, sin notificación a otras partes y sin tomar en consideración el estado del pleito.(6) Se advertirá el peligro que corre el reclamante cuando solicita una prórroga y los tribunales tardan en concederla. Su aviso de pleito pendiente puede ser cancelado y el inmueble puede ser vendido a un tercero de buena fe sin sombra del antiguo gravamen, consecuencia ajena al propósito del estatuto. Hay un modo sencillo de evitar esta injusticia: anotar la solicitud de prórroga.
Tal es el método usado en España cuando se resolvió corregir en la Ley Hipotecaria de 1944 la situación advertida *359en Puerto Rico en 1923. Las solicitudes para prorrogar el plazo de cancelación de las anotaciones preventivas son anotables en España. Art. 86 de la referida ley. R. Casero Fernández, Leyes Hipotecarias, 2da ed., Madrid, Aguilar, S. A., 1969, pág. 298. Este propio Tribunal ordenó en Planellas v. Sucn. Planellas, 58 D.P.R. 939 (1941), la anotación de una prórroga de esta índole. Ya que tanto la anotación preventiva como el lis pendens tienen como fin dar aviso de la pendencia del litigio, igual derecho debe asistir al recurrente en este caso.
La nueva Ley Hipotecaria, Ley Núm. 198 de 15 de agosto de 1979, que comenzará a regir al año de su aprobación, ha consolidado la anotación preventiva y el lis pendens. Art. 112(1). No nos corresponde en esta ocasión analizar su efecto, ni su relación con las disposiciones de la nueva Regla 56.7 de Procedimiento Civil.
En lo que toca a la anotabilidad de la contestación que presentó el recurrente, la legislación reseñada no la autoriza en su texto o espíritu. El interés del recurrente queda debidamente protegido mediante la anotación de la solicitud de prórroga y de su concesión eventual, si tal llega a ser el caso. Es innecesario practicar anotación marginal alguna sobre las incidencias del litigio. Es responsabilidad del tercero enterarse de ellas al ser avisado del pleito pendiente. El Registro no es crónica de las peripecias de las causas judiciales.

Por las razones señaladas se ordena la anotación de la solicitud para prorrogar el plazo del aviso de pleito pendiente. Así modificada, confirmamos la nota del Registrador.

Los Jueces Asociados Señores Martín, Díaz Cruz y Negrón García emitieron opiniones disidentes. El Juez Asociado Señor Dávila no intervino.
—O—

(1) Para los orígenes romanos, germánicos y catalanes de esta institución, véanse: Capó Bonnafous, “Apuntes sobre las Anotaciones Preventivas en el Derecho Hipotecario Español”, 9 R.C.D.I. 196, 282-84 (1933); J. L. La Cruz y P. de Asís Sancho, Derecho Inmobiliario Registral, Barcelona, Bosch, 1968, pág. 264; A. de Cossío y Corral, Instituciones de Derecho Hipotecario, 2da ed., Barcelona, Bosch, 1956, pág. 258; J. Gómez de la Serna, en Enciclopedia Jurídica Española, Ira ed., Barcelona, Seix, s.f., “Anotación Preventiva”, pág. 780.


(2) Hemos utilizado la traducción que autorizamos en Manrique de Lara v. Registrador, 23 D.P.R. 864, 865-66 (1916).


(3) Para sus orígenes, véanse: Note, Abuses of the California Lis Pendens: An Appeal for Legislative Remedy, 39 So. Cal. L. Rev. 108,109-110 (1966); Land Charges Act 1925, 27 Halsbury’s Law of England, 3ra ed., 1971, pág. 685 et seq.


(4) Para otro lapso de ese género, véase: Garriga Trad. Co., Inc. v. Century Pack. Corp., 107 D.P.R. 519 (1978).


(5) Hemos señalado algunas de estas diferencias en Padilla v. Registrador, 39 D.P.R. 532 (1929); Martinez v. Registrador, 101 D.P.R. 308 (1973); Velazquez v. El Registrador, 27 D.P.R. 268, 270 (1919); Manrique de Lara v. Registrador, 23 D.P.R. 864 (1916); Morales v. Corte, 33 D.P.R. 271 (1916).


(6) Independientemente de las disposiciones del Art. 388-A de la Ley Hipotecaria vigente, bajo la nueva Regla 56.7 de las de Procedimiento Civil de 1979 el tribunal puede ordenar la cancelación del aviso de pleito pendiente previa la celebración de vista y prestación de fianza en los casos en que no se ha extinguido el derecho anotado.